      Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 1 of 13 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


PAULA SALOURAS, individually, and             )
on behalf of all others similarly-situated,   )
                                              )
       Plaintiff,                             )       Case No.:
                                              )
v.                                            )
                                              )
SARA LEE FROZEN BAKERY, LLC,                  )       JURY TRIAL DEMANDED
                                              )
       Defendant.                             )


                                 CLASS ACTION COMPLAINT

       Plaintiff, Paula Salouras, individually and on behalf of all others similarly-situated, alleges

the following facts and claims upon personal knowledge, investigation of counsel, and information

and belief.

                                   NATURE OF THE ACTION

       1.      This case arises out of Defendant Sara Lee Frozen Bakery, LLC’s (“Defendant”)

deceptive, unfair, and false merchandising practices regarding Sara Lee’s All Butter Pound Cake

(the “Product”).

       2.      On the labels of the Product, Defendant prominently represents that the Product is

“All Butter Pound Cake.”

       3.      While the Product contains butter, it also contains soybean oil, a shortening

ingredient.

       4.      Defendant’s branding and packaging of the Product is designed to—and does—

deceive, mislead, and defraud Plaintiff and consumers like Plaintiff.

       5.      Plaintiff brings this case to recover damages for Defendant’s false, deceptive, and
      Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 2 of 13 PageID #:2




misleading marketing and advertising in violation of the Illinois Consumer Fraud and Deceptive

Business Practices Act (“ICFA”) and common law.

                                             PARTIES
       6.      Plaintiff, Paula Salouras, is an Illinois citizen residing in Cook County, Illinois.

During the Class Period (as defined below), Plaintiff purchased the Defendant’s All Butter Pound

Cake for personal, family, or household purposes.

       7.      Plaintiff’s claims are typical of all class members. The label the Product purchased

by Plaintiff and the classes are the same and/or substantially similar in that they all uniformly claim

that the Product is “All Butter Pound Cake” when the Product contains another shortening agent.

As a result, the representations are deceptive, false, and unfair, and injure Plaintiff and class

members in the same way.

       8.      Defendant Sara Lee Frozen Bakery, LLC is a Delaware limited liability company

with a principal place of business in Oakbrook Terrace, Illinois, DuPage County.

       9.      Plaintiff bought the Product because she liked the product for its intended use, and

expected it to conform to its label representations, including that the product contains butter as its

only shortening ingredient.

       10.     Plaintiff was deceived by and relied upon the Product’s deceptive labeling.

       11.     Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

       12.     The Product was worth less than what Plaintiff paid for it and she would not have

paid as much absent Defendant’s false and misleading statements and omissions.

       13.     Plaintiff intends toand will purchase the Product again when she can do so with the

assurance that the Product does not contain non-butter shortening ingredients.




                                                  2
       Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 3 of 13 PageID #:3




                                  JURISDICTION AND VENUE
        14.     This Court has subject matter jurisdiction over this action pursuant to the Class

Action Fairness Act of 2005, 28 U.S.C. § 1332(a) and (d), because the matter in controversy,

exclusive of interest and costs, exceeds the sum or value of five million dollars ($5,000,000.00)

and is a class action in which members of the class of plaintiffs are citizens of states different from

Defendant and greater than two-thirds of the Class Members reside in states other than the state in

which Defendant is a citizen.

        15.     This Court has personal jurisdiction over Defendant Sara Lee Frozen Bakery, LLC,

because it has its principal place of business in Oakbrook Terrace, DuPage County, Illinois.

        16.     Venue properly lies in this judicial district because, inter alia, Defendant has a

principal place of business, transacts substantial business, has agents, and is otherwise located in

this district; and a substantial part of the conduct giving rise to the claims occurred in this judicial

district.

                                    ALLEGATIONS OF FACT
        17.     Defendant manufactures, distributes, markets, labels and sells the Product under its

“Sara Lee” brand.

        18.     The Product is available to consumers from retail and online stores of third-parties

and is sold in sizes including 10.75 OZ (304g).

        19.     The label prominently states “All Butter Pound Cake.”.




                                                   3
       Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 4 of 13 PageID #:4




         20.      Consumers prefer butter to chemically-produced “vegetable” oils when baking for

reasons including taste, health, and avoidance of highly processed artificial substitutes for butter.

         21.      Butter costs more than vegetable oil alternatives, like soybean or canola oil.

         22.      Where a food is labeled as “Butter             ” or uses the word “butter” in conjunction

with the food name, reasonable consumers will expect all of the shortening ingredient to be butter.1

The Product’s label is more misleading still because it expressly claims the Product is “All Butter.”

         23.      The representation is misleading because butter is not the only shortening

ingredient in the Product, as shown by the small print of the ingredient list.




1
  Compliance Policy Guide (“CPG”), Sec 505.200, “Butter” Featured in Product Name, Center for Food Safety and
Applied Nutrition, Office of Regulatory Affairs, March 1988 (“If the product contains both butter and shortening but
a sufficient amount of butter to give a characteristic butter flavor to the product, an appropriate name would be ‘butter
flavored .’”).



                                                           4
      Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 5 of 13 PageID #:5




       24.     Though the Product contains butter, it also contains another shortening agreement

that is not butter—soybean oil.

       25.     The Product also contains annatto, a food coloring which imparts a yellowish-hue,

as seen by the yellow slices of the Product on the front label.

       26.     The use of annatto is permitted in butter, but used in the Product, annatto bolsters

Defendant’s misrepresentation that the Product contains more butter than it does.

       27.     Defendant’s branding and packaging of the Product is designed to—and does—

deceive, mislead, and defraud Plaintiff and consumers.

       28.     Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of Plaintiff and other

members of the putative class.

       29.     The value of the Product that Plaintiff purchased and consumed was materially less

than its value as represented by Defendant.



                                                 5
      Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 6 of 13 PageID #:6




       30.       Had Plaintiff and other class members known the truth, they would not have bought

the Product or would have paid less for it.

       31.       As a result of the false and misleading labeling, the Product is an sold at a premium

price, approximately no less than $3.99 for 10.75 OZ, excluding tax, compared to other similar

products represented in a non-misleading way, and higher than the price of the Product if it were

represented in a non-misleading way.

                                     CLASS ALLEGATIONS
       32.       Pursuant to Federal Rule of Civil Procedure 23(a) and (b), Plaintiff brings this

action on her own behalf and on behalf of proposed classes of all other similarly situated persons

consisting of:

       National Class: All consumers in the United States who purchased Sara Lee All
       Butter Pound Cake for personal purposes from January 1, 2016 up through
       preliminary approval (the “Class Period”).

       Illinois Subclass: All consumers in Illinois who purchased Sara Lee All Butter
       Pound Cake for personal purposes from January 1, 2016 up through preliminary
       approval (the “Class Period”).

       33.       Excluded from the classes are: (a) federal, state, and/or local governments,

including, but not limited to, their departments, agencies, divisions, bureaus, boards, sections,

groups, counsels, and/or subdivisions; (b) any entity in which Defendant has a controlling interest,

to include, but not limited to, their legal representative, heirs, and successors; (c) all persons who

are presently in bankruptcy proceedings or who obtained a bankruptcy discharge in the last three

years; (d) any judicial officer in the lawsuit and/or persons within the third degree of consanguinity

to such judge.

       34.       Upon information and belief, the classes consist of thousands of purchasers.

Accordingly, it would be impracticable to join all class members before the Court.




                                                   6
      Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 7 of 13 PageID #:7




       35.     There are numerous and substantial questions of law or fact common to all the

members of the classes and which predominate over any individual issues and include whether

Defendant’s representations were and are misleading and if Plaintiff and class members are entitled

to damages.

       36.     The claims of the Plaintiff are typical of the claims of class members, in that they

share the above-referenced facts and legal claims or questions with class members, there is a

sufficient relationship between the damage to Plaintiff and Defendant’s conduct affecting class

members, and Plaintiff has no interest adverse to the interests other class members.

       37.     Plaintiff will fairly and adequately protect the interests of class members and has

retained counsel experienced and competent in the prosecution of complex class actions including

complex questions that arise in consumer protection litigation.

       38.     A class action is superior to other methods for the fair and efficient adjudication of

this controversy, since individual joinder of all class members is impracticable and no other group

method of adjudication of all claims asserted herein is more efficient and manageable for at least

the following reasons:

       a.      the claim presented in this case predominates over any questions of law or
               fact, if any exists at all, affecting any individual member of the classes;

       b.      absent a class, the class members will continue to suffer damage and
               Defendant’s unlawful conduct will continue without remedy while
               Defendant profit from and enjoys its ill-gotten gains;

       c.      given the size of individual class members’ claims, few, if any, class
               members could afford to or would seek legal redress individually for the
               wrongs Defendant committed against them, and absent class members have
               no substantial interest in individually controlling the prosecution of
               individual actions;




                                                 7
      Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 8 of 13 PageID #:8




        d.      when the liability of Defendant has been adjudicated, claims of all class
                members can be administered efficiently and/or determined uniformly by
                the Court; and

        e.      this action presents no difficulty that would impede its management by the
                court as a class action which is the best available means by which Plaintiff
                and class members can seek redress for the harm caused to them by
                Defendant.

        39.     Because Plaintiff seeks relief for the entire National Class and Illinois Subclass, the

prosecution of separate actions by individual members of the classes would create a risk of

inconsistent or varying adjudications with respect to individual members of the classes which

would establish incompatible standards of conduct for Defendant.

        40.     Further, bringing individual claims would overburden the Courts and be an

inefficient method of resolving the dispute which is the center of this litigation. Adjudications with

respect to individual members of the classes would, as a practical matter, be dispositive of the

interest of other members of the classes who are not parties to the adjudication and may impair or

impede their ability to protect their interests. Thus, class treatment is a superior method for

adjudication of the issues in this case.

        41.     Plaintiff’s counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

        42.     Plaintiff seeks class-wide injunctive relief because the practices continue.

                                      CLAIMS FOR RELIEF

     Count One—Violation of the ICFA and Other State Consumer Protection Statutes
                            (On behalf of Illinois Subclass)

        43.     Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as if fully

set forth herein.




                                                   8
      Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 9 of 13 PageID #:9




       44.     The ICFA declares the following to be unlawful: “Unfair methods of competition

and unfair or deceptive acts or practices, including but not limited to the use or employment of any

deception, fraud, false pretense, false promise, misrepresentation or the concealment, suppression

or omission of any material fact, with intent that others rely upon the concealment, suppression or

omission of such material fact…in the conduct of any trade or commerce[.]” 815 Ill. Comp. Stat.

Ann. 505/2.

       45.     Defendant’s conduct in advertising and selling the Product as “All Butter Pound

Cake,” constitutes the act, use, and employment of deception, misrepresentation, and unfair

practices in the conduct of Defendant’s trade or commerce.

       46.     Defendant intended that Plaintiff and the members of the Illinois Subclass would

rely on their “All Butter Pound Cake,” representation.

       47.     The “All Butter Pound Cake” misrepresentation is material because it concerns the

type of information upon which a reasonable consumer would be expected to rely in deciding

whether to purchase.

       48.     Because Defendant is in the business of selling its Product, Defendant committed

the unfair and deceptive acts in the conduct of its trade and commerce.

       49.     Defendant’s practice of advertising and selling the Product as “All Butter Pound

Cake” is unfair. The practice offends public policy and is immoral, unethical, and unscrupulous

because consumers are paying more for the Product than they otherwise would have. Selling the

Product as “All Butter Pound Cake” when it is not, offends the public’s expectation to be told the

truth about the Product they are buying.

       50.     Defendant’s conduct causes substantial injury to consumers because consumers

being misled into purchasing a Product that is not what it is represented to be.




                                                 9
     Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 10 of 13 PageID #:10




          51.   Because the Product is not an “All Butter Pound Cake” as it was represented to be,

the Product, as sold, was worth less than the Product as represented, and Plaintiff and members of

the Illinois Subclass paid a premium for the Product. Had the truth be known, Plaintiff and

members of the Illinois Subclass would not have purchased the Product or would have paid less

for it.

          52.   Plaintiff and members of the Illinois Subclass were deceived by the “All Butter

Pound Cake” labels on the Product and suffered economic damages as a proximate result of

Defendant’s unlawful conduct as alleged herein, including the difference between the actual value

of the Product and the value of the Product if it had been as represented.

          53.   Plaintiffs also seek to enjoin Defendant’s ongoing deceptive practices relating to is

claims on the Product’s labels and advertising.

                                Count Two—Unjust Enrichment
                                 (On behalf of National Class)

          54.   Plaintiff repeats and re-alleges the allegations of paragraphs 1–42 as if fully set

forth herein.

          55.   By purchasing the Product, Plaintiff and the class members conferred a benefit on

Defendant in the form of the purchase price of the Product.

          56.   Defendant appreciated the benefit because, were consumers not to purchase the

Product, Defendant would have no sales and make no money.

          57.   Defendant’s acceptance and retention of the benefit is inequitable and unjust and

violates the fundamental principles of justice, equity, and good conscience because the benefit was

obtained by Defendant’s misleading representations about the Product.




                                                  10
     Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 11 of 13 PageID #:11




         58.    Equity cannot in good conscience permit Defendant to be economically enriched

for such actions at Plaintiff and class members’ expense and in violation of the law, and therefore

restitution and/or disgorgement of such economic enrichment is required.

                            Count III—Breach of Express Warranty
                                (On behalf of National Class)

         59.    Plaintiff repeats and re-alleges the allegations of the preceding paragraphs as if fully

set forth herein.

         60.    Defendant made the affirmation of fact and the promise to Plaintiff and the class

members that the Product was “All Butter Pound Cake,” guaranteeing to Plaintiff and the class

members that the Product was in conformance with the representations.

         61.    This affirmation of fact became part of the basis of the bargain in which Plaintiff

and class members purchased Defendant’s Product, and Plaintiff and class members relied on the

affirmation when making their purchasing decisions.

         62.    Defendant breached the express warranty that the Product was “All Butter Pound

Cake” by providing Plaintiff and class members that were not made with only butter as a shortening

agent.

         63.    As a result of Defendant’s breach of warranty, Plaintiff and the class members have

been deprived of the benefit of their bargain in that they bought the Product that was not what it

was represented to be, and they have spent money on the Product that had less value than was

reflected in the premium purchase price they paid for the Product.

         64.    Because Defendant made the affirmation of fact and promise directly on their own

labels and packaging, privity is not required to bring this claim.

         65.    Because Defendant had actual knowledge that its Product is not All Butter Pound

Cake” pre-suit notice of this claim is not required.



                                                  11
     Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 12 of 13 PageID #:12




                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all similarly situated persons, prays

 the Court:

        a.     grant certification of this case as a class action;

        b.     appoint Plaintiffs as Class Representatives and Plaintiff’s counsel as Class
               Counsel;

        c.     award compensatory damages to Plaintiff and the proposed classes, or,
               alternatively, require Defendant to disgorge or pay restitution of its ill-
               gotten gains;

        d.     for an award of declaratory and equitable relief declaring Defendant’s
               conduct to be in violation of ICFA and enjoining Defendant from
               continuing to engage in deceptive and unfair marketing of the Sodas
               including, but not limited to, a label change on the Product;

        e.     award pre- and post-judgment interest;

        f.     award reasonable attorneys’ fees, costs, and expenses; and

        g.     for all such other and further relief, as may be just and proper.




Dated: April 19, 2021                        Respectfully submitted,
                                             s/ Ben Barnow
                                             Ben Barnow
                                             Anthony L. Parkhill
                                             BARNOW AND ASSOCIATES, P.C.
                                             205 W. Randolph St., Suite 1630
                                             Chicago, IL 60606
                                             Tel: (312) 621-2000
                                             Fax: (312) 641-5504
                                             b.barnow@barnowlaw.com
                                             aparkhill@barnowlaw.com

                                             Bruce W. Steckler (Pro hac vice forthcoming)
                                             Craig D. Cherry (Pro hac vice forthcoming)
                                             STECKLER WAYNE COCHRAN PLLC


                                                  12
Case: 1:21-cv-02117 Document #: 1 Filed: 04/19/21 Page 13 of 13 PageID #:13



                                 1270 Hillcrest Road, Suite 1045
                                 Dallas, TX 75230
                                 Tel: 972-387-4040
                                 Fax: 972-387-4041
                                 bruce@swclaw.com
                                 craig@swclaw.com
